Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	Claims 1-9 are pending and the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed 18 November 2020 has been considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities:  An updated status of the parent nonprovisional application should be included in the first sentence of the specification.  A statement reading “… 16/538,509 filed August 12, 2019, now U.S. Patent No. 10,869,927 …”, should be entered.  Appropriate correction is suggested.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 5 is rejected as being indefinite for reciting “a human antibody”. Since the claim from which it depends recites light and heavy chain CDRs that the Specification discloses as being obtained from a murine antibody, it is unclear what the term “human antibody” is intended to encompass since a human antibody would not have the same amino acid sequence for the light and heavy chain CDRs as the murine antibody. Therefore, the metes and bounds of the claim cannot be determined.

Summary
8.	Claim 5 stands rejected.
9.	Claims 1-4 and 6-9 are allowed.

Examiner’s Comment:
An attempt was made to contact the Applicant to resolve the outstanding issues, but an attorney of record could not be located.


Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
October 7, 2022